DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending, of which claims 1, 9, 16, 18, 19, and 20 are independent.


Acknowledgement of References Cited By Applicant
	As required by MPEP 609 (c), the Applicants’ submission of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. 
As required by MPEP 609 (c)(2), a copy of each PTOL-1449, initialed and dated by the Examiner, is attached to the instant office action. Applicant is respectfully reminded of the requirements of MPEP 609 (b)(1) and 37 CFR 1.97 listing the requirements for an Information Disclosure Statement. 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references 

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 12, ‘wherein the number’ should be “wherein a number”.  Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 7-20 of U.S. Patent No. 10,592,618. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims at issue are anticipated by the claims of the ‘618 patent. Comparing claims 9-15 of the instant application with claims 9-15 of US Patent No. 10,592,618:

Instant Application 
Patent No. 10,592,618
9. An apparatus for use in determining parameters of a structure, the structure comprising a plurality of sub-structures, the apparatus comprising: 



a processor configured to: define a structure model to represent the structure in a two- or three-dimensional model space; use the structure model to simulate interaction of radiation with the structure; and repeat the using of the structure model while varying parameters of the structure model, wherein during the using of the structure model, the processor is configured to divide the structure model into a series of slices along at least a first dimension of the model space, wherein, by the division into the series of slices, a sloping face of at least one sub- structure is approximated by a series of steps along at least a second dimension of the model space, wherein the processor is further configured to maintain a number of the steps approximating the sloping face constant between the repeat of 


a processor configured to: define a structure model to represent the structure in a two- or three-dimensional model space; use the structure model to simulate interaction of radiation with the structure; and repeat using the structure model while varying parameters of the structure model, wherein for using the structure model, the processor is configured to divide the structure model into a series of slices along at least a first dimension of the model space, wherein, by the dividing, a sloping face of at least one sub-structure is approximated by a series of steps along at least a second dimension of the model space, wherein the processor is further configured to maintain a number of the series of steps approximating the sloping face constant between repeats of using the 
 



10. The apparatus as claimed in claim 9, wherein the structure model defines: a first sub-structure whose extent in the first dimension depends on a first parameter, the first sub-structure having a first sloping face approximated by a first series of steps in the second dimension, a number of steps in the first series of steps being constant between the repeats of using the structure model; and a second sub-structure whose extent in the first dimension depends on a second parameter, the second sub-structure having a second sloping face approximated by a second series of steps in the second dimension, a number of steps in the second series of steps being constant between the repeats of using the structure model. 

11. The apparatus of claim 10, wherein to divide the structure model into slices that are continuous across the first and second substructures, the processor is further configured to introduce a cut in the second sub-structure to match a step in the first sub-structure without introducing a step in the approximated second sloping face.

11. The apparatus as claimed in claim 10, wherein to divide the structure model into the series of slices that are continuous across the first and second sub-structures, the processor is configured to introduce a cut in the second sub-structure if necessary to match a step in the first sub-structure without introducing a step in the approximated second sloping face. 



12. The apparatus as claimed in claim 11, wherein to divide the structure model into the series of slices that are continuous across the first and second sub-structures, the processor is configured to introduce a cut in the first sub-structure if necessary to match a step in the second sub-structure without introducing a step in the approximated first sloping face.  

13. The apparatus of claim 9, wherein the structure model defines: a lower sub-structure having a sloping face approximated by a lower series of steps, a number of steps in the lower series of steps being constant between the repeat of the using the structure model; and an upper sub-structure having a sloping face approximated by an upper series of steps, a number of steps in the upper series of steps being constant between the repeat of the using the structure model.

13. The apparatus as claimed in claim 9, wherein the structure model defines: a lower sub-structure having a sloping face approximated by a lower series of steps; a number of steps in the lower series of steps being constant between the repeats of using the structure model; and an upper sub-structure having a sloping face approximated by an upper series of steps, the number of steps in the upper series of steps being constant between the repeats of using the structure model. 

14. The apparatus of claim 9, wherein within each series of steps the processor is further configured to vary the extent of each step in the first dimension with variation of the parameters in the repeating step.

    14. The apparatus as claimed in claim 9, wherein within each series of steps the processor is configured to vary an extent of each step in the first dimension with variation of the parameters during the repeat. 

15. The apparatus of claim 9, wherein for the repeat of the using the structure model, the processor is configured to: compare the interaction simulated using the structure model with a real interaction observed in a metrology apparatus with the structure; vary one or more parameters of the structure model based on the comparison; and repeat using the structure model using 




As to claims 1-8 and 16-20 of the instant case and claims 1-4, 7-8, and 16-20 of the issued patent, they map in a similar manner as did claims 9-15 of the instant claims and claims 9-15 of US Patent 10,592,618.


Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance: Hazart (US Patent No. 7,860,686) teaches how to approximate a shape through an iterative process whereby a first approximation (i.e., "rectangular object" construed to be one slice) is refined until it more closely resembles the shape of the actual object that has sloping faces. Hazart thus teaches and suggests such an iterative approach, all of which must start with an initial approximation, as illustrated in Figs. 5A-5C and the accompanying description that to represent a structure with an image subdivisions are used and the parameters varied until the separation between the acquired and theoretical responses are satisfactory. (Hazart, Abstract). As illustrated, the 
Claims 1, 18 and 20: “sloping face of at least one sub- structure is approximated by a series of steps along at least a second dimension of the model space, wherein the number of the steps approximating the sloping face is maintained constant between the repeating of the using the structure model while a number of the slices varies, and wherein at least one series of 
Claims 9, 16 and 19: “sloping face of at least one sub- structure is approximated by a series of steps along at least a second dimension of the model space, wherein the processor is further configured to maintain a number of the steps approximating the sloping face constant between the repeat of the using the structure model while a number of the slices varies, and wherein at least one series of steps comprises two or more steps of different extent in the first dimension, the extents of the steps remaining in constant ratio to one another while varying in extent between repeats of using the structure model”; in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable at least for their dependence upon allowable independent claims. It is for these reasons that the applicants' invention defines over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN W CRABB/Examiner, Art Unit 2148